            Case 1:20-cv-10357-LLS Document 9 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNIS RICARDO LLOYD,
                            Plaintiff,
                     -against-                                        20-CV-10357 (LLS)
ROSLYN R. MAUSKOPF; WILLIAM                                                 ORDER
PETRUCCI; FBI AGENT-IN-CHARGE;
RAYMOND J. DEARIE,
                            Defendants.


LOUIS L. STANTON, United States District Judge:

         Plaintiff filed this complaint pro se and in forma pauperis, alleging that Defendants

violated his rights. By order dated December 11, 2020, the Court dismissed the complaint as

frivolous. On January 20, 2021, Plaintiff filed a notice of appeal and an extension of time to file

a notice of appeal. On August 16, 2021, the Second Circuit dismissed Plaintiff’s appeal as

lacking “an arguable basis in either in law or in fact.” See Lloyd v. Mauskopf, 21-138 (2d Cir.

Aug. 16, 2021). Because the Second Circuit reached the merits of Plaintiff’s appeal, the motion

for an extension of time to file a notice of appeal is denied as moot. This matter is closed. No

further documents will be accepted in this case except for those captioned for the Second Circuit.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     August 20, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
